Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Final Rejection
	
. The Status of Claims:
Claims 1-10 and 21-23 are pending. 
Claims 1-2, 5-10 and 23 are rejected. 
Claims 3-4 and 21-22 are objected.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
 The objection of Claim 10 is withdrawn due to the modification of the claim. .

Claims  3-4 and 21-22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of Claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to the modification of the claim.


 

Claim Rejections - 35 USC § 102
I.	Applicants’ argument filed 7/1/2022 have been fully considered and they are persuasive.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	The rejection of Claim(s) 1-3 and 5-10 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by  Ratner et al (US 2012/0302581 A1) is withdrawn due to the modification of the claims .

2.	The rejection of Claim(s) 1-3 and 5-10 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by  Kaumann et al (US 2016/0229850A1) ) is withdrawn due to the modification of the claims .
.
3.	The rejection of Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Viventini et al  (Farmaco, 1992, 47(7-8), 1021-1034) ) is withdrawn due to the modification of the claims .

4.	The rejection of Claim(s) 1-2 and 5-8 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Viventini et al (Heterocvcles, 1991, 32(4), p. 727-734) is withdrawn due to the modification of the claims .

However, in view of the revised claims and the addition of  the new claims,  new prior art rejections seem necessary in the followings:

5.	Claim(s) 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by  Cooke et al (WO 2015/039333 A1).
Cooke et al discloses the following compounds and a pharmaceutical composition thereof :


    PNG
    media_image1.png
    307
    382
    media_image1.png
    Greyscale


  
	


    PNG
    media_image2.png
    279
    522
    media_image2.png
    Greyscale

(see pages 9 & 14, and 17, line 16 and  compounds#3,,33)
Regardless of the intended use as a modulator of a GIRK, activating GIRKl/2 channels, GIRKl/4 channels, not activating GIRKl/4 channels at physiologically-relevant levels, and treating post-traumatic stress disorder (PTSD). The claims are directed to the compound claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al (WO 2015/039333 A1).

Applicant claims the following: 
23 . (New) A compound for modulation of GIRK channels, the compound having a structure selected from the group consisting of: -9- 20010709_1 

    PNG
    media_image3.png
    199
    307
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    218
    305
    media_image4.png
    Greyscale





Determination of the scope and content of the prior art
Cooke et al discloses the following compound:.



    PNG
    media_image5.png
    163
    377
    media_image5.png
    Greyscale

(see  page 10,  compound#10).

The current invention, however, differs from the prior art in that the claimed compound is a positional isomer to the  priorart compound 

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed compound. 

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 23, with respect to the lack of disclosing the claimed compound, the prior art compound (compound#10) has a close relationship to the claimed compound as a positional isomer. It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.

Considering objective evidence present in the application indicatin obviousness or nonobviousness. g

Cooke et al expressly discloses the following compound:.


    PNG
    media_image5.png
    163
    377
    media_image5.png
    Greyscale

(see  page 10,  compound#10).
This compound is in a close relationship with the claimed compound with respect to their positional isomers The isomer is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to prepare the isomer of the Cooke et al compound as an alternative in order to investigate its properties. 
. This is because the skilled artisan in the art would expect such a process to be successful and feasible as guidance shown in the prior art. 

				         Applicants’ Argument		
 	  Applicants argue the following issues:
1. Claims 1-3 and 5-10 are rejected as allegedly anticipated by Ratner (US 2012/0302581A1). The rejection, as it may apply to the present claims, is respectfully traversed. 
Ratner allegedly teaches the compound of claim 1 wherein R3 is fluorophenyl, corresponding to GAT 1509. Compound GAT 1509 does not fall within the presently amended claims. Therefore, the claims are not anticipated by Ratner. The withdrawal of the rejection is respectfully requested. 
2. Claims 1-3 and 5-10 are rejected as allegedly anticipated by Kaumann et al. (US 2016/0229850A1). The rejection, as it may apply to the present claims, is respectfully traversed. 
Kaumann allegedly teaches a compound of claim 1, wherein R3 is naphthalene. However, the presently amended claims do not include R3 = naphthalene. Therefore, the claims are not anticipated by Kaumann. The withdrawal of the rejection is respectfully requested. 
3. Claims 1-2 and 5-8 are rejected as allegedly anticipated by Viventini 1. (Farmaco, 1992, 47(7-8), 1021-1034). The rejection, as it may apply to the present claims, is respectfully traversed. 
Viventini allegedly teaches a compound of claim 1 wherein R3 is propyl. Claims 1 and 2 have been amended to state that RH can be C6 alkyl instead of the previously recited C1 - C6. Therefore, the propyl group of Viventini 1 is excluded from the present claims, which are not anticipated by Viventini 1. The withdrawal of the rejection is respectfully requested. 
4. Claims 1-2 and 5-8 are rejected as allegedly anticipated by Viventini 2 (Heterocvcles, 1991, 32(4), p. 727-734). The rejection, as it may apply to the present claims, is respectfully traversed. 
Viventini 2 allegedly teaches a compound of claim 1 wherein R3 is methyl. Claims 1 and 2 have been amended to state RH can be C6 alkyl instead of the previously recited C1 - C6. Therefore, the methyl group of Viventini 2 is excluded from the present claims, which are not anticipated by Viventini 2. The withdrawal of the rejection is respectfully requested. 
- 13 - 
20010709_1Regarding applicants’ argument, the Examiner has noted applicants’ argument and they are persuasive.  However, as indicated in the above, in view of the revised claims and the addition of  the new claims, a  new prior art rejections seem necessary.


Conclusion

Claims 1-2 , 5-10 and 23 are rejected. 
Claims 3-4 and 21-22 are objected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/12/2022